 



Exhibit 10.2
Tandy Brands Accessories, Inc.
Summary of Incentive Bonus Plan for Executive Officers
     The Compensation Committee reviews executive officer compensation and
recommends a compensation plan for adoption by the Board of Directors annually.
As noted in the Form 8-K to which this description is an Exhibit, no bonuses
will be paid to executive officers of the Company for the fiscal year ending
June 30, 2006. Under the plan recommended for the fiscal year ending June 30,
2007, potential bonuses are set at performance levels that, in the judgment of
the Compensation Committee and the Board of Directors, will facilitate the
Company’s growth. The annual incentive bonus calculation is based upon
individual executive officer payout percentages, established by the Compensation
Committee and approved by the Board, ranging from 31% to 75% of base salary for
each executive officer based on the achievement of 100% of the pre-tax net
income set forth in the original plan for the fiscal year, as approved by the
Board. Additionally, a minimum level for bonus payout is established at 70% of
the pre-tax net income set forth in the Company’s original plan for the fiscal
year, pursuant to which no bonuses will be paid if the Company’s pre-tax net
income is below this threshold for such fiscal year.

 